Citation Nr: 1432849	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  09-50 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right eyebrow scar.

2.  Entitlement to a compensable evaluation for road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg.

3.  Entitlement to a compensable evaluation for a right elbow scar.

4.  Entitlement to an evaluation in excess of 10 percent for status post left wrist fracture.

5.  Entitlement to an evaluation in excess of 10 percent for a right chronic ankle sprain with peroneal tendonitis.

6.  Entitlement to a compensable evaluation for traumatic arthritis of the left great toe.

7.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

8.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the right foot, including right great toe arthritis.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

10.  Entitlement to service connection for a low back disability.

11.  Entitlement to service connection for degenerative joint disease of the right foot, including right great toe arthritis.

12.  Entitlement to service connection for a left ankle disability.

13.  Entitlement to service connection for a cervical spine disability.

14.  Entitlement to service connection for an acquired psychiatric disability.

15.  Entitlement to service connection for fibromyalgia.

16.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 1980 and from September 1983 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2012 rating decision, the RO increased the evaluation for the right eyebrow scar from noncompensable (0 percent) to 10 percent.

The issue of service connection for a cervical spine disability was adjudicated in the April 2009 rating decision as whether new and material evidence had been submitted to reopen a claim of service connection for a cervical spine disability.  The Board notes that the prior final decisions, the October 1992 and December 1993 rating decisions, did not consider entitlement to service connection for a cervical spine disability.  Therefore, the issue is considered de novo herein.

The issues of service connection for a low back disability, a cervical spine disability, a left ankle disability, degenerative joint disease, right foot, including right great toe arthritis, and to an acquired psychiatric disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right eyebrow scar is characterized by a length of less than 5 inches (13 cm.) and no skin breakdown, inflammation, adherence to the underlying tissue, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, elevated or depressed contour, or disabling effect.

2.  The Veteran's road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg are superficial and nonlinear and are not characterized by a total area of 144 square inches (929 sq. cm.).

3.  The Veteran's right elbow scar is not characterized by an area of 144 square inches (929 sq. cm.).

4.  The Veteran's status post left wrist fracture is characterized by palmar flexion to 80 degrees, dorsiflexion to 70 degrees, and pain.
 
5.  The Veteran's chronic right ankle sprain with peroneal tendonitis is characterized by moderate limitation of motion and pain.

6.  The Veteran's traumatic arthritis of the left great toe is characterized by pain.

7.  In October 1992 the RO denied service connection for a low back disability.

8.  In December 1993, the RO denied service connection for degenerative joint disease of the right foot, including right great toe arthritis and a left ankle condition.

9.  Evidence added to the record since the October 1992 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim for service connection for a low back disability.

10.  Evidence added to the record since the December 1993 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim for service connection for degenerative joint disease of the right foot, including right great toe arthritis.

11.  Evidence added to the record since the December 1993 RO decision relates to unestablished facts necessary to substantiate the claim and raises the possibility of substantiating the claim of service connection for a left ankle disability.

12.  The preponderance of the evidence shows that the Veteran's fibromyalgia left hip disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a right eyebrow scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7800 (2013).

2.  The criteria for a compensable evaluation for road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7802 (2013).

3.  The criteria for a compensable evaluation for a right elbow scar have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7802 (2013).

4.  The criteria for an evaluation in excess of 10 percent for status post left wrist fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2013).

5.  The criteria for an evaluation in excess of 10 percent for a chronic right ankle sprain with peroneal tendonitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013).

6.  The criteria for an evaluation of 10 percent, and no greater, for degenerative joint disease of the right foot, including right great toe arthritis, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2013).

7.  Evidence added to the record since the October 1992 RO decision, denying service connection for a low back disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

8.  Evidence added to the record since the December 1993 RO decision, denying service connection for degenerative joint disease of the right foot, including right great toe arthritis, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

9.  Evidence added to the record since the December 1993 RO decision, denying service connection for a left ankle disability, is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

10.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2008 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The claims file contains service treatment records (STRs), private treatment records, VA examination reports, and opinions from a Veterans Health Administration (VHA) physician.  The examiners and the VHA physician provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Veteran notified VA of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).  

Where the appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

A.  Increased Evaluations for Scars

The Veteran seeks an evaluation in excess of 10 percent for a right eyebrow scar and compensable evaluations for road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg, and for a right elbow scar.  

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are:

Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Diagnostic Code 7800 further provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs were to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118.  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, are evaluated under the appropriate diagnostic code(s) and combined under section 4.25 with the evaluation assigned under this diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4).  Furthermore, the characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (5).

Diagnostic Code 7802 provides that burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater, warrant a 10 percent rating.  Ten percent is the only rating assignable under revised DC 7802.  A superficial scar is one not associated with underlying soft tissue damage. 

The Veteran had a VA examination for scars in March 2009 at which he reported that the right elbow scar and right eyebrow scar did not bother him.  The other scars did not impede range of motion, and he did not notice any breakdown.  Occasionally they appeared slightly darker.  The right eyebrow scar was approximately 2 cm. long and 2 mm. wide.  It was stable and there was no difference in color from the scar to the surrounding skin.  The scar did not affect the Veteran's blinking or any other facial movements around the region of the eye.

The right elbow scar was 4 cm. long, was stable, and was slightly lighter in coloration compared to the surrounding skin.  It did not affect elbow range of motion and was not adherent to the underlying tissues of the elbow.

The right elbow had a 4 by 10 cm. area of well healed road rash that was stable.  On the right lower flank there were two patches of well healed road rash that were 3 cm. in diameter.  The left shoulder had a 3 by 8 cm. area of well healed road rash, the left elbow had a 3 by 4 cm. area of well healed road rash, and the right anterior leg had a 4 by 6 cm. area of well healed road rash that was stable.  All areas of road rash were slightly darker in coloration that the surrounding skin, were nonadherent, and did not affect range of motion.  

The Veteran wrote in a July 2009 statement that the March 2009 VA examiner did not ask him about the sun causing pain or discomfort to the scars.  If the scars were exposed to sun, even with the use of sunblock, they burned easily and became painful.  This limited his outdoor activities.

The Veteran had a VA examination in January 2012.  It was noted that there were no painful and/or unstable scars of the trunk or extremities.  The right upper extremity had three superficial, non-linear scars, two of which were 6 cm. by 8 cm. and one of which was 6 cm. by 2.5 cm.  The left upper extremity had two superficial, non-linear scars that were 3 cm. by 3 cm. and 3 cm. by 2 cm.  The right lower extremity had a superficial, non-linear scar that was 9 cm. by 12 cm., and the left lower extremity was not affected.  The anterior trunk had two superficial, non-linear scars that were 3 by 3 cm. and the posterior trunk was not affected.  The total area affected was 111 square cm. on the right upper extremity, 15 square cm. on the left upper extremity, 108 square cm. on the right lower extremity, and 18 square cm. on the anterior trunk.

The right eyebrow scar was not painful or unstable and did not involve frequent loss of covering of skin over the scar.  It measured 5 by 1.5 cm. and there was not elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The scar had hyperpigmentation in an area of 7.5 square cm.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  None of the scars resulted in limitation of function, and there were no other pertinent findings associated with a scar or disfigurement of the head, face or neck. 

A February 2012 examination report addendum states that there had been no enlargement to the eyebrow scar.  Half of the 5 cm. scar was clear visible, and the other half was much less visible but present. 

The Board finds that the Veteran does not qualify for an evaluation in excess of 10 percent for a right eyebrow scar because there is not visible or palpable tissue loss and gross distortion or asymmetry of one feature or paired set of features.  In addition, there were not at least two characteristics of disfigurement.  The measurements of the scars between the VA examinations varied, but the longest and widest measurements were 5 cm. by 1.5 cm.  Therefore, there was one characteristic of disfigurement because the scar was at least 0.6 cm wide.  However, there were no other characteristics of disfigurement because the scar was not 5 or more inches (13 or more cm.) in length, the surface contour of scar was not elevated or depressed on palpation, it was not adherent to underlying tissue, the skin was not hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), skin texture was not abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue was not missing in an area exceeding six square inches (39 sq. cm.), and the skin was not indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800.

The Veteran does not qualify for compensable evaluations for the road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg or for the right elbow scar because the area of neither was 144 square inches (929 sq. cm.) or greater.  At the March 2009 VA examination the total area of the road rash scars was 118 square inches.  The right elbow scar was 4 cm. long, and even if it had the same width it would be 16 square cm.  At the January 2012 examination the total area of the scars on the extremities and trunk was 252 square cm.  Therefore, the criteria for a 10 percent evaluation under Diagnostic Code 7802 for superficial and nonlinear scars not of the head, face or neck have not been met.  See 38 C.F.R. § 4.118.

The record also does not show that the road rash or right elbow scars were deep and nonlinear or unstable.  The scars were stable at the March 2009 VA examination, and the Veteran did not report that they bothered him.  The Veteran wrote in his July 2009 statement that the scars burned easily in the sun, which made them painful.  However, at the January 2012 VA examination the scars were again noted to not be painful.  Therefore, while the Veteran's statement indicates that the scars burned more easily than the surrounding skin in the sun, the record does not show that they are generally painful.  The January 2012 examination report indicates that the scars were superficial.  Therefore, the Veteran does not qualify for increased evaluations under Diagnostic Codes 7801 and 7804 because the scars are not deep, unstable or painful.  See 38 C.F.R. § 4.118.

B.  Status Post Left Wrist Fracture

The Veteran is seeking an evaluation in excess of 10 percent for status post left wrist fracture.  

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  38 C.F.R. § 4.71a.

October 2008 x-rays of the left wrist from private treatment showed no acute osseous abnormalities.

At the March 2009 VA examination range of motion was dorsiflexion 0 to 60 degrees with pain at 60 degrees, wrist palmar flexion 0 to 70 degrees with pain at 70 degrees, wrist radial deviation to 20 degrees with pain at 20 degrees, and ulnar deviation to 35 degrees with pain at 35 degrees.  There was some tenderness over the dorsal aspect of the wrist on examination.  Sensation was intact to light touch throughout the median, ulnar, radial and axillary nerve distributions, and there was a palpable radial pulse.  X-rays showed an old ulnar styloid fracture that had gone on to nonunion.  There was no arthritis in the radiocarpal joint but were some degenerative changes in the region of the ulnocarpal joint.  The examiner noted that there were no additional functional impairments due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Range of motion during flare-ups could not be addressed because the Veteran was not currently describing any flares.

The Veteran testified at a November 2010 Decision Review Officer (DRO) hearing that the more he used his left wrist, the more unstable it became, and that he could not lift more than five pounds.

The Veteran had a VA examination for his left wrist in January 2012 at which it was noted that he is right hand dominant.  He said that lifting and carrying increased the pain.  Palmar flexion was to 80 degrees or greater with painful motion at 70 degrees or greater.  Dorsiflexion was to 70 degrees or greater with evidence of painful motion beginning at 70 degrees.  There was not additional limitation in range of motion following repetitive testing but there was functional loss and/or functional impairment due to pain on movement and localized tenderness or pain on palpation of the joints and soft tissue.  Muscle strength was normal, there was no ankylosis, and the Veteran had not had any wrist surgery.  The examiner noted that there was no sign of posttraumatic arthritis and that the tendonitis was unrelated to the prior fracture.  There was no functional limitation of the wrist.

The Veteran currently has a 10 percent evaluation for status post left wrist fracture.  He is rated under Diagnostic Code 5215, for limitation of motion of the wrist, and 10 percent is the maximum evaluation available.  See 38 C.F.R. § 4.71a.  Furthermore, the Veteran did not have ankylosis of the left wrist on examination.  Therefore, an increased evaluation is not available under Diagnostic Code 5214.  See id.

C.  Chronic Right Ankle Sprain with Peroneal Tendonitis

The Veteran is seeking an evaluation in excess of 10 percent for chronic right ankle sprain with peroneal tendonitis.

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

At a March 2009 VA examination the Veteran rated his right ankle pain as 5 out of 10 on a constant basis and 8 out of 10 during flare-ups.  Flare-ups occurred from walking and weight bearing.  He estimated that he could walk 100 yards before having to stop due to pain that included the left great toe.  On examination there was normal sensation throughout the nerve distributions, full muscle strength, and a palpable dorsalis pedis pulse.  Range of motion was dorsiflexion 0 to 20 degrees, with pain at 20 degrees, and plantar flexion 0 to 40 degrees, with pain at 40 degrees. There was no instability or tenderness over the peroneal tendons.  There was slight valgus angulation of the os calcis that became normal with a heel raise.  X-rays were normal.  The examiner noted that there was no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Range of motion during flare-ups could not be addressed because the Veteran was not currently describing any flares.

The Veteran had a VA examination in January 2012 at which he reported flare-ups when standing for prolonged periods of time.  Range of motion was plantar flexion to 30 degrees and dorsiflexion to 15 degrees with pain at the extremities of motion.  There was no reduction in motion on repetitive testing.  There was pain on palpation and there was instability.  Muscle strength was normal and there was no ankylosis.  Functional impairment was not of such severity that the Veteran would have been equally served by an amputation with prosthesis.  X-rays were normal.

The Veteran does not qualify for an evaluation in excess of 10 percent for a chronic right ankle sprain with peroneal tendonitis.  Range of motion at the January 2012 examination was plantar flexion to 30 degrees and dorsiflexion to 15 degrees.  At the March 2009 examination it was dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Therefore, while the January 2012 examination showed limitation of motion, it is contemplated by the 10 percent evaluation for moderate limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

The record does not show ankylosis of the right ankle, subastragalar or tarsal joint, malunion of the os calcis or astragalus, and astragalectomy.  Therefore, increased evaluations are not available under Diagnostic Codes 5270, 5272, 5273 and 5274.

D.  Traumatic Arthritis of the Left Great Toe

The Veteran is seeking a compensable evaluation for traumatic arthritis of the left great toe.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

October 2008 x-rays from private treatment showed no fracture, dislocation or degenerative changes of the left great toe.

At a March 2009 VA examination the Veteran rated the pain in his great left toe as 5 out of 10 on a constant basis and 8 out of 10 during flare-ups.  There were flare-ups from weight bearing and activities, and getting off his feet was an alleviating factor.  He estimated that he could walk 100 yards before having to stop due to pain that included the right ankle.  The examiner described the range of motion in the great toe as "active" with pain.  There was not hallux valgus, hammertoe, high arches, claw foot, or pain on manipulation of the foot.  X-rays showed flattened metatarsophalangeal (MTP) joint and some sclerotic changes that were consistent with degenerative disease.  The examiner noted that there were no additional functional impairment due to pain, pain on repetitive use, fatigue, weakness, lack of endurance, or incoordination.  Range of motion during flare-ups could not be addressed because the Veteran was not currently describing any flares.

The Veteran had a VA examination in January 2012; the diagnosis was hallux rigidus with mild or moderate symptoms.  There were not severe symptoms with function equivalent to amputation of the great toe.  He did not have Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, claw foot (pes cavus), other foot injuries, or bilateral weak foot.  A February 2012 VA examiner stated that the diagnosis was traumatic arthritis of the great toe, not hallux rigidus.

When rating joints  painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran's reports of pain in the left great toe are credible.  Therefore, he is entitled to an evaluation of 10 percent; see also Diagnostic Code 5171; 38 C.F.R. § 4.68 (2013).

The record shows that an evaluation in excess of 10 percent because the traumatic arthritis of the left great toe is not moderately severe is not warranted.  The January 2012 examiner described the symptoms as mild or moderate, and there were not severe symptoms with function equivalent to amputation of the great toe.  As such, the Veteran does not qualify for a 20 percent evaluation under Diagnostic Code 5284 for having moderately severe symptomatology from a foot injury.  See 38 C.F.R. § 4.71a.  The Veteran does not have acquired flatfoot, acquired claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5278, and 5283 are not applicable.  See id.  Evaluations in excess of 10 percent are not available under other Diagnostic Codes related to the feet.  See id.

E.  Other Considerations

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, the Board is required to consider the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  The Board recognizes the functional limitations that the Veteran has as a result of his service-connected left wrist fracture, chronic right ankle sprain, and traumatic arthritis of the left great toe, but the current disability evaluations contemplates these limitations.  In this regard, VA examiners for these disabilities noted that there were no additional functional impairments due repetitive use, fatigue, weakness, lack of endurance, or incoordination.  In addition, the Veteran's pain has been considered for the 10 percent rating assigned herein for the great left toe.  Thus, the 10 percent evaluations presently assigned for status post left wrist fracture, chronic right ankle sprain with peroneal tendonitis, and for traumatic arthritis of the great left toe adequately contemplate the objective findings and subjective complaints, and increased evaluations are not warranted at any time during the course of the appeal.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's scars in that they are stable.  The rating criteria contemplate the left wrist, right ankle and left great toe disabilities in that they are manifested by pain and/or limitation of motion.  No exceptional or unusual disability picture is demonstrated by the disabilities.  Furthermore, the record does not show that any of these disabilities result in marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate to evaluate these service-connected disabilities and referral for consideration of extraschedular rating is not warranted.

Finally, in light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected right eyebrow scar, road rash scars, right elbow scar, status post left wrist fracture, chronic right ankle sprain with peroneal tendonitis, and for traumatic arthritis of the great left toe, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period have the disabilities on appeal been more disabling than as currently rated under the present decision of the Board. 

III.  Service Connection for Fibromyalgia

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs do not show complaints, treatment, or diagnoses related to fibromyalgia.  The Veteran wrote in his December 2008 claim that he was claiming service connection for fibromyalgia due to the injuries sustained in the in-service August 1984 motorcycle accident.  He had fibromyalgia in his legs, ankles, big toes, left wrist, back, neck and shoulders.

March 2009 private treatment records state that the Veteran had chronic musculoskeletal pain, fatigue, and headaches, which were consistent with fibromyalgia.  He reported having pain since the in-service accident.  The physician noted that since there was no single healthcare provider who had followed the Veteran since the in-service injury, she did not think that anyone would be able to state that fibromyalgia had definitely evolved due to service-connected injuries.  Hepatitis C and Lyme disease tests being negative would support that the Veteran has fibromyalgia that developed after the service-related injuries.  These tests were conducted within a week and were negative.

The Veteran had a VA examination for fibromyalgia in October 2009 at which he reported constant pain that also had sudden, intense waves.  Bending and twisting triggered muscle spasms, and the pain was noted as being centered in the back although it occurred all over.  The Veteran had headaches once or twice a week that lasted for several hours at a time and necessitated rest.  On examination there was tenderness in some fibromyalgia pressure points, more mild tenderness in others, and no significant tenderness in others.  The examiner diagnosed the Veteran with fibromyalgia or myofascial pain syndrome.  It was noted that the Veteran's constellation of symptoms was consistent with a diagnosis of fibromyalgia.  There was likely a component of superimposed degenerative joint disease given the pain in the spine.  There was also a component of myofascial pain syndrome.  The examiner felt that the diagnosis of fibromyalgia implied an unknown etiology.  The leading thought was that it is related to myofascial pain dysregulation and was often exacerbated and accompanied by anxiety and depression.  A history of antecedent trauma, the motorcycle accident, did not support or suggest the later development of fibromyalgia.  Therefore, the myofascial pain syndrome was less likely than not related to the in-service motorcycle accident. 

Private treatment records from November 2010 indicate that fibromyalgia was the most significant cause of pain.  The treating physician did not feel that the fibromyalgia diagnosis was related to the motorcycle accident because there is no evidence that it develops due to a traumatic injury.

A private chiropractor wrote in November 2010 that the Veteran's diagnosis was myofasciitis complicated by fibromyalgia.  The chiropractor reviewed records related to the 1984 accident and felt that due to the severity and lack of any other significant injury before or after it was more likely than not that the current diagnosis and treatment were directly related to the 1984 accident.

In a December 2011 statement, a treating family physician wrote that the Veteran had a severe physical disability due to fibromyalgia.  No opinion was provided on etiology.

In July 2013 a VHA rheumatologist opined that the Veteran's fibromyalgia was less likely than not related to the in-service motorcycle accident.  The rationale was that fibromyalgia was a chronic pain disorder with unknown etiology.  It was also noted that the Veteran indicated not having had recurrent back pain on December 1985 and December 1989 medical history forms.  The VHA rheumatologist felt that the chiropractor's opinion did not take into account the 15 to 25 years between the occurrence of the accident and the onset of fibromyalgia.

In a February 2014 addendum opinion, the rheumatologist wrote that most researchers believe that fibromyalgia results from a combination of physical and emotional stressors.  She felt it was less likely as not that the Veteran's fibromyalgia was related to the in-service motorcycle accident.  The rheumatologist again noted the time gap between the accident and the Veteran's development of fibromyalgia and the studies showing that it does not result from a single event.

While the Veteran has made statements to the effect that his fibromyalgia is related to the in-service motorcycle accident, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  To the extent that the Veteran has reported pain since the motorcycle accident related to fibromyalgia, the Board does not find him to be credible given that December 1985 and December 1989 medical history reports do not indicate chronic pain.  The Veteran wrote in December 1985 that he was in excellent health, and service connection is already in effect for the arthritis of the great left toe that he referred to on the December 1989 report.

There is a positive nexus opinion of record written by a private chiropractor in November 2010.  The rationale was the lack of other injury and the severity of the injuries from the motorcycle accident.  In contrast, the VHA rheumatologist wrote that studies have shown that fibromyalgia does not result from a single event.  She also noted the time gap between the accident and when the Veteran developed fibromyalgia, which the chiropractor did not address.  The Court has held, "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board gives greater probative value to the opinion of the VHA rheumatologist because a more thorough rationale was provided that was based on both the Veteran's history and medical research involving fibromyalgia.  The October 2009 VA examiner and November 2010 treating physician also noted the fibromyalgia does not result from traumatic injury.

Because the evidence preponderates against the claim of service connection for fibromyalgia, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

IV.  New and Material Evidence

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO denied service connection for back disability, degenerative joint disease of the right foot, including right great toe arthritis, and a left ankle condition in October 1992.  At this time, the record contained STRs, a July 1992 VA examination report, and private treatment records.  The RO found that these disabilities were not noted when the Veteran was hospitalized following his 1984 motorcycle accident.  Further, the Veteran did not reference them at a December 1985 National Guard examination.  At a private examination in September 1990 the Veteran was diagnosed with probable arthritis of the feet.  X-rays were normal.  Degenerative joint disease of the right great toe was noted at the July 1992 VA examination but there was no indication it was related to service.  There was no diagnosis related to the left ankle and back at the July 1992 VA examination.  

The Veteran did not file a timely notice of disagreement with this determination in regards to a back disability, and no new and material pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See Bond, 659 F.3d at 1367-8; Buie, 24 Vet. App. at 251-52; 38 C.F.R. § 3.156(b).  A timely notice of disagreement was filed in regards to the left ankle and right foot.  In December 1993 the Veteran had another VA examination at which there was no diagnosis related to the left ankle or right foot.  Service connection for these issues was again denied in a December 1993 rating decision.  A statement of the case was issued in January 1994.  A substantive appeal was not submitted, the Veteran did not file a timely notice of disagreement to the December 1993 rating decision, and no new and material pertinent to the issue was physically associated with the claims folder within one year of the rating decision.  See id.  Thus, the ratings became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201, 20.302 (2013).   

The October 1992 and December 1993 rating decisions are the last and only final decisions of record.  The claim decided therein is not subject to revision on the same factual basis.  38 U.S.C.A. § 7104 (West 2002).  In order to reopen the claim, the Veteran must present or secure new and material evidence with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Various pieces of evidence have been added to the record since the October 1992 and December 1993 rating decisions.  Private treatment records from the day of the August 1984 motorcycle show that he complained of diffuse pain, particularly on the right side of the back.  At February 1999 private chiropractic treatment the Veteran complained of low back pain.  In January 2007 he complained of left sided middle thoracic pain after slipping on ice.  At July 2007 treatment the Veteran said that he had had pain for many years.  December 2007 private chiropractic treatment records show that the Veteran complained of low back pain after slipping on ice.  Continued treatment records show complaints of pain, and in December 2008 the Veteran said that he believed he was injured during his military service.  The chiropractor wrote in December 2008 and February 2009 that he first treated the Veteran in January 1997 and that he felt it was likely that the symptoms he treated him for were related to the in-service accident due to the severity of the accident.

October 2008 x-rays showed mild diffuse degenerative disc disease throughout the lower thoracic and lumbosacral spine and mild degenerative changes of the first metatarsophalangeal joint.  The Veteran states that he had back pain after the 1984 motorcycle accident and had had chronic pain since that time.  He had since been diagnosed with degenerative arthritis of the thoracic and lumbar spines.  He reported that in 1985 he was diagnosed with post-traumatic degenerative joint disease of the first metatarsophalangeal joints and that he had had pain since then.

At an October 2009 VA examination the Veteran reported constant and ongoing back pain since the August 1984 motorcycle accident that limited activities of daily living and had limited employment activities when he was working.  He said that his left ankle began to bother him during service around 1980 due to running or jumping off of a truck.  The examiner noted that this was not in the STRs.  He reported that he injured his right great toe in the 1984 motorcycle accident.  The examiner noted that only the left great toe was mentioned in the service treatment records.  He was diagnosed with degenerative disc disease of the thoracic and lumbar spine and of the right first MTP joint.  The November 2010 examiner felt that the degenerative changes could be related to prior trauma or could be related to aging.  The findings were not out of line with age related degenerative changes.  

The Board finds the newly submitted evidence to be new and material, within the meaning of 38 C.F.R. § 3.156(a), and the service connection claims are reopened.  See Shade, 24 Vet. App. at 117.  Specifically, the new evidences suggests that the Veteran has disabilities of the low back, left ankle and right foot that could be related to service.  Such evidence is presumed credible for the purposes of determining whether the evidence is new and material.  Therefore, the additional evidence is both new and material, and the claims for service connection for a low back disability, degenerative joint disease of the right foot, including right great toe arthritis, and a left ankle disability are reopened.


ORDER

An evaluation in excess of 10 percent for a right eyebrow scar is denied.

A compensable evaluation for road rash scars of the right shoulder, right lower flank, left shoulder, left elbow, and right anterior leg is denied.

A compensable evaluation for a right elbow scar is denied.

An evaluation in excess of 10 percent for status post left wrist fracture is denied.

An evaluation in excess of 10 percent for chronic right ankle sprain with peroneal tendonitis is denied.

Subject to the law and regulations governing payment of monetary benefits, an evaluation of 10 percent for traumatic arthritis, left great toe, is granted.

Service connection for fibromyalgia is denied.

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for degenerative joint disease of the right foot, including right great toe arthritis, is reopened, and to this extent only the appeal is granted.

New and material evidence having been submitted, the claim for service connection for a left ankle disability is reopened, and to this extent only the appeal is granted.

REMAND

The Board notes that there was a complaint of back pain at treatment contemporaneous to the in-service motorcycle accident.  The Veteran reported neck pain at the October 2009 VA examination that began some point after the motorcycle accident.  He was diagnosed the degenerative disc disease of the cervical spine.  As discussed above, a private chiropractor has related the low back disability to service.  In addition, The November 2010 private treating provider felt that degenerative changes could be related to prior trauma or could be related to aging.  Therefore, the Veteran should be scheduled for a new VA examination.

The Veteran underwent a private psychiatric evaluation in March 2007.  It was noted that he was diagnosed with attention deficit hyperactivity disorder (ADHD) two years before and reported improvement with Ritalin.  The Veteran said that he had recently felt mildly dysthymic due to getting laid off and being unable to find another job.  He did not believe that his current mood or anxiety level were adversely affecting his ability to function and said that he had been sleeping and eating well.  The Veteran denied any history of other psychiatric diagnoses, hospitalizations, therapy or treatment.  In addition, he denied any history of suicidal ideation or intentional self-harm.  The only psychiatric diagnosis was ADHD.

The Veteran had a VA metal disorders examination in October 2009 at which he said that he had a mental disability due to residual pain from disabilities caused by the motorcycle accident.  At the time of the examination, service connection was only in effect for scars.  The examiner did not diagnose the Veteran with any mental disorders and noted attention deficit disorder by history.  Private December 2009 psychiatric treatment records show an assessment of a history of chronic depression versus dysthymia complicated by chronic pain and ADHD.  At March 2010 treatment the Veteran said that he struggled with feeling low, particularly with his physical limitations.

The December 2010 and March 2010 treatment records show that since then his condition may have worsened after the October 2009 examination.  As such, VA is required to afford a contemporaneous VA examination to assess whether there is a current acquired psychiatric disability, and if so whether it is related to service on a direct basis or secondary to a service connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim. 

The Board further notes that the outcome of entitlement to a TDIU could be impacted by whether service connection is granted for low back disability, cervical spine disability, left ankle condition, degenerative joint disease of the right foot, including the right great toe, and an acquired psychiatric disability.  Thus, this issue is inextricably intertwined with the pending claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
  
Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit medical and/or lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of in-service and post-service low back, cervical spine, left ankle, right foot, and psychiatric disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.   Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his low back, cervical spine, left ankle, right foot, and psychiatric disabilities.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.

3.  Thereafter, afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any low back, cervical spine, left ankle, and right foot disabilities found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must opine as to whether it is at least as likely as not that any diagnosed disability is related to or had its onset during service.  

A complete rationale must be provided, and must include discussion of the in-service August 1984 motorcycle accident and, for a low back disability, the August 1984 complaint of back pain from the treatment records.

If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

4.  Afford the Veteran an appropriate VA psychiatric examination to determine the nature, extent, onset and etiology of any acquired psychiatric disability.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all psychiatric disabilities found to be present should be diagnosed.  The examiner must opine as to whether it is at least as likely as not that any diagnosed disability is related to or had its onset during service.  

The examiner should also provide an opinion as to whether any diagnosed disability was caused or aggravated by the service-connected scars, left wrist fracture, right ankle sprain, and traumatic arthritis of the great left toe. 

A complete rationale must be provided.  If an opinion cannot be expressed without resorting to speculation, the examiner must state why that is so.

4.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


